DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed April 26th 2022, claims 1-16 are pending for examination with a November 29th 2016 priority date under 35 USC §371.
	By way of the present Amendment, claims 1 and 12-13 are amended. Claims 2-3 and 7 are canceled, claims 16 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 8-16 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 1, the newly added feature, “wherein a weight of the reward estimated on the basis of the second user input added to the reward produced by weighted-adding is determined based on a time period up to a time when the second user input is executed”, is unclear. It is unclear when a second input is executed, if indeed executed. A second input can be few seconds or few minutes after the first input. Thus, a “time period up to a time when a second input executed” has a start point with an uncertain end point of time. When the end point of item is indefinite, the claimed “time period” is indefinite.
	Said feature is cited as “reward estimated based on a second input” in the present Office action until further clarification provided. Same rationale applies to claims 12 and 13.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-10, and 12-16 are rejected under 35 U.S.C. §103 as being unpatentable over Newnham (US 2016/0292706), hereinafter Newnham, and further in view of Piche et al. (US 2018/0025288), hereinafter Piche.
Claim 1
“a reward estimating part configured to execute estimation of a reward for an action on a basis of a first user input for the action” Newnham [0088] discloses “configuration parameters such as success criterion and drop off time may be input by a user of device … The determined expected reward distribution may then be used to create a model for use”;

“a presentation control part configured to execute control for presentation of the estimated reward; an output device configured to execute the presentation of the estimated reward to the user” Newnham [0065] discloses “the expected distribution of reward over time may show the total reward the system expects to receive for any elapsed time after the display of the offer”;

“wherein the reward estimating part is further configured to execute correction of the reward for the action on a basis of a second user input that is input after the presentation of the estimated reward is executed” Newnham [0018] discloses “the expected reward distributions are updated in repeated or iterative update operations after the initial serving of each offer”,

“execute correction of the reward for the action on a basis of whether or not the second user input is input within a predetermined time period after the presentation of the estimated reward” Newnham [0069] discloses “[a]t operation 309 a notification of a response event is received and used to compile an observed reward distribution. … A negative response event could include but is not limited to a respondent positively declining an offer or no response having been received after a predetermined period of time such as the time period received in operation 303”,

“wherein the reward estimating part is further configured to correct the reward for the action to a reward produced by weighted-adding the reward estimated on a basis of the first user input, and the reward estimated on a basis of the second user input, to each other” Piche [0053] discloses “an algorithm for the calculation of the second derivative of an error function with respect to the weights is provided”,
“wherein a weight of the reward estimated on the basis of the second user input added to the reward produced by weighted-adding is determined based on a time period up to a time when the second user input is executed” Piche [0133] discloses “the network including a weight vector and a feedback coefficient. … the training dataset including a time series dataset of actual values for the system inputs and the system output as determined from measurements taken of the operation of the system during a historical operating period and training the disturbance rejection model pursuant to the training dataset”,

“wherein the reward estimating part and the presentation control part are each implemented via at least one processor” Newnham [0013] discloses “one or more processors in a computer system of selecting an offer from a set of offers to be served to one or more respondents”.

Newnham and Piche disclose analogous art. However, Newnham does not spell out the “weight-adding reward estimation on a basis of a second input” as recited above. It is disclosed in Piche. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Piche into Newnham to enhance its reward estimation value correction functions.

Claim 4
“wherein the presentation control part is further configured to execute control for presentation indicating that the second user input is being accepted” Piche [0155] discloses “a second input-output pairing”.

Claim 5
“wherein the presentation control part is further configured to execute control for presentation of a reward after the correction” Newnham [0065] discloses “the expected distribution of reward over time may show the total reward the system expects to receive for any elapsed time after the display of the offer”.

Claim 6
“wherein the reward estimating part is further configured to correct the reward for the action to a reward estimated on a basis of the second user input” Newnham [0065] discloses “the expected distribution of reward over time may show the total reward the system expects to receive for any elapsed time after the display of the offer”.

Claim 8
“wherein the reward estimating part is further configured to determine necessity or unnecessity of any correction for the reward, on a basis of at least one of a difference between the reward estimated on a basis of the first user input and the reward estimated on a basis of the second user input, and a time period up to a time when the second user input is executed” Piche [0053] discloses “a review of a training algorithm for deterministic neural networks with disturbance rejection is provided”.

Claim 9
“a first learning part configured to execute learning of a model used for the estimation of the reward, using a combination of the first user input and the reward after the correction, wherein the first learning part is implemented via at least one processor” Newnham [0047] discloses “[t]he model may be used on a subsequent occasion when a similar offer is created and may be updated to improve its accuracy by comparing a prediction with what actually happened. … the creation of a model for delayed rewards may be very slow. … a return on investment (ROI) to client or potential client… The fastest that models can respond to change or show ROI to a client is the predetermined waiting time above”. 

Claim 10
“a second learning part configured to execute learning of a model used for execution of the action, using a combination of the action and the reward after the correction, wherein the second learning part is implemented via at least one processor” Newnham [0018] discloses “the expected reward distributions are updated in repeated or iterative update operations after the initial serving of each offer” and Newnham [0047] discloses “[t]he model may be used on a subsequent occasion when a similar offer is created and may be updated to improve its accuracy by comparing a prediction with what actually happened”.

Claims 12-13 & 16
Claims 12-13 and 16 are each rejected for the rationale given for claim 1.

Claim 14
“wherein the second user input is different from the first user input, and wherein the second user input is independent of the first user input” Piche [0155] discloses “a first input-output pairing that has a confidence score that is preferable compared to a second input-output pairing”.

Claim 15
“wherein the output device is further configured to stop the execution of the presentation of the estimated reward to the user after the predetermined time period” Newnham [0069] discloses “[a]t operation 309 a notification of a response event is received and used to compile an observed reward distribution. … A negative response event could include but is not limited to a respondent positively declining an offer or no response having been received after a predetermined period of time such as the time period received in operation 303”. In said paragraph disclosure, “decline” the compilation of reward distribution functions as the “stop execution” as claimed.

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Newnham (US 2016/0292706), hereinafter Newnham, in view of Piche et al. (US 2018/0025288), hereinafter Piche, and further in view of Fadell et al. (US 2013/0024799), hereinafter Fadell.

Claim 11
“wherein the presentation control part is further configured to execute control such that the estimated reward is presented using a first presentation method and an emotion of the information processing apparatus is presented using a second presentation method different than the first presentation method” Fadell [0118] discloses emojicon-like presentation method “there is displayed a negatively reinforcing icon indicative of alarm, consternation, concern, or other somewhat negative emotion, such icon being, for example, a flashing red version 1330’ of the leaf, … Many other types of positive-emotion icons or displays can be used in place of the green leaf 1330”.

Newnham, Piche, and Fadell disclose analogous art. However, Newnham does not spell out the “emotion of information” as recited above. It is disclosed in Fadell. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Fadell into Newnham to enhance its estimated value presentation functions.

Response to Arguments
	Applicant's arguments filed April 26th 2022 have been fully considered but they are not persuasive.
	Applicant argues that “Newnham clearly does not teach or suggest, inter alia, that “a weight of the reward estimated on the basis of the second user input added to the reward produced by weighted-adding is determined based on a time period up to a time when the second user input is executed,’ as recited by claim 1 (emphasis added), and the Office Action does not assert otherwise”. Said argument is not persuasive because the argued feature of “based on a time period up to a time when the second user input is executed” is indefinite. See above rejections under 35 USC §112(b) for details.
	With respect to the Piche reference, applicant argues that “the Office Action alleges that this feature is taught by Piche’s disclosure that ‘an algorithm for the calculation of the second derivative of an error function with respect to the weights is provided. … Piche is completely silent regarding any weight of a reward estimated on a basis of a second user input added…”. Said argument is not persuasive because Piche clearly spells out “weights” in paragraph [0053], “an algorithm for the calculation of the second derivative of an error function with respect to the weights is provided”. For the “time period up to a time when the second user input is executed” feature, see above rejections under 35 USC §112(b) for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175